Case 1:20-cv-00071-JAW Document 16 Filed 11/02/20 Page 1 of 11              PageID #: 88




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

DONALD CAIN                              )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )      1:20-cv-00071-JAW
                                         )
NICK SAMBIDES, JR., et al.,              )
                                         )
             Defendants.                 )

           ORDER AFFIRMING THE RECOMMENDED DECISION OF
                      THE MAGISTRATE JUDGE

      A pro se prisoner objects to a magistrate judge’s recommendation to dismiss a

defamation lawsuit against a newspaper, an editor and a staff writer.              After

conducting a de novo review and responding to the inmate’s objections, the Court

affirms the recommended decision of the magistrate judge for the reasons set forth in

his recommended decision and further explained in this opinion.

I.    BACKGROUND

      On March 2, 2020, Donald Cain filed a complaint for defamation against two

Bangor Daily News (BDN) employees, Nick Sambides, Jr. and Judy Harrison, and

the BDN itself. Compl. (ECF No. 1). Mr. Cain alleges that the pair published nine

defamatory statements in a July 20, 2018 BDN article about his sentencing for

stalking. Id., Attach. 1, Notice of Intent to Sue, at 2 (ECF No. 1) (Letter).

      On March 16, 2020, Mr. Cain moved to procced in forma pauperis. Appl. to

Proceed Without Prepayment of Fees and Aff. (ECF No. 7).                After reviewing

information from the Bureau of Prisons (BOP) about Mr. Cain’s prison accounts, on
Case 1:20-cv-00071-JAW Document 16 Filed 11/02/20 Page 2 of 11             PageID #: 89




March 17, 2020, the Magistrate Judge granted his motion and assessed an immediate

payment of $172.40 with subsequent monthly payments as required by 28 U.S.C.

§ 1915(b)(2) assessed at a rate of 20% of his monthly income until he paid the entire

$350.00 filing. Order Granting Mot. for Leave to Proceed In Forma Pauperis, at 1-2

(ECF No. 8). The March 17, 2020 Order also directed Mr. Cain to notify the Court by

April 7, 2020 if he still wished to proceed with his case in light of the Magistrate

Judge’s assessment. Id. at 2. On April 1, 2020 Mr. Cain informed the Court that he

intended to proceed. Indication by Donald Cain of Intent to Proceed (ECF No. 9).

      The Magistrate Judge reviewed Mr. Cain’s Complaint sua sponte pursuant to

the in forma pauperis statute, 28 U.S.C. § 1915(e)(2), to determine whether his action

was “frivolous or malicious,” “fail[ed] to state a claim on which relief may be granted,”

or “[sought] monetary relief against a defendant who is immune from such relief.”

Recommended Decision After Review of Compl. Pursuant to 28 U.S.C. § 1915(e), at 1-

2 (ECF No. 11) (Recommended Decision).          On August 28, 2020, after reviewing

Mr. Cain’s Complaint, the Magistrate Judge concluded that he failed, under Bell

Atlantic Corporation v. Twombly, 550 U.S. 544 (2007), to allege “enough facts to state

a claim to relief that is plausible on its face.” Id. at 3-4 (citing Twombly, 550 U.S. at

570). Moreover, the Magistrate Judge concluded the alleged statements were not

defamatory under Maine law. Id. at 4. Thus, the Magistrate Judge recommended

that the Court dismiss the Complaint for failure to state a claim upon which relief

can be granted. Id.




                                           2
Case 1:20-cv-00071-JAW Document 16 Filed 11/02/20 Page 3 of 11          PageID #: 90




      On October 19, 2020, Mr. Cain filed an objection to the Recommended Decision

and raised several objections. Resp. to Recommended Decision after Review of Compl.

Pursuant to 28 U.S.C. § 1915(e) (ECF No. 15) (Pl.’s Obj.).

II.   DISCUSSION

      While the Court affirms the Magistrate Judge’s Recommended Decision, the

Court now specifically addresses Mr. Cain’s three objections to the Recommended

Decision. Each objection is meritless. First, he contends that he is not proceeding in

forma pauperis. Id. at 1. Second, he argues that the Magistrate Judge improperly

concluded that the newspaper article’s assertion that Mr. Cain was from Maine was

non-defamatory, intimating that the statement was defamatory because it caused the

BOP to treat him differently than it otherwise would have, such as planning to release

him to Maine rather than Nevada. Id. at 2. Third, Mr. Cain asserts that the article’s

characterizations of his conduct as “utterly reprehensible” and “[psychological]

assault” have caused the BOP to label him a violent felon and therefore those

statements are defamatory because they caused him harm. Id. at 2-3. Mr. Cain

concludes he “meet[s] the elements of the defamation suit as harm has been caused

by the Bangor Daily News and Nick Sambides, Jr.” Id. at 3.

      A.     Objection 1: Whether Mr. Cain is Proceeding in forma pauperis

      Mr. Cain objects to the Magistrate Judge’s statement that he is proceeding in

forma pauperis because “the filing fees were took out of [his] commissary account, so

[he] wasn’t found indigent.” Pl.’s Resp. at 1.




                                           3
Case 1:20-cv-00071-JAW Document 16 Filed 11/02/20 Page 4 of 11            PageID #: 91




      Mr. Cain is factually incorrect. Mr. Cain moved to proceed in forma pauperis

on March 16, 2020. Appl. to Proceed Without Prepayment of Fees and Aff. The

following day, the Magistrate Judge granted his motion. Order Granting Mot. for

Leave to Proceed in Forma Pauperis at 1 (“The application is GRANTED, provided

that, pursuant to 28 U.S.C. § 1915(b)(1), Plaintiff is required to pay the entire filing

fee in this matter as funds become available”). As the Magistrate Judge’s Order

explained, Mr. Cain still needs to pay certain filing fees while proceeding in forma

pauperis. Id. at 1-2. Mr. Cain wrote that he understood that his in forma pauperis

application had been granted. Indication by Donald Cain of Intent to Proceed at 1 (“I

just received the orders granting [in] forma pauperis dated 3/17/2020”). Mr. Cain

then affirmed that he still wished to proceed with his lawsuits. Id. Thus, his objection

lacks merit because he is proceeding in forma pauperis.

      B.     Objection 2: Whether Being a Mainer is Defamatory

      Mr. Cain next objects that, contrary to the Magistrate Judge’s determination,

the article’s statement that he was from Maine “has caused . . . undue harm” because

it has adversely affected how the BOP treats him and is therefore actionable under

Maine defamation law. Pl.’s Obj. at 2. Mr. Cain says in his Complaint (or more

precisely the Notice of Intent to which his Complaint referred) that he “was not born

in Maine, Never a citizen of Maine, nor am I a former Maine Man.” Letter at 3. In

his objection, he says that the BOP used the article’s assertion that he was from

Maine and Texas to refuse to assign him to Nevada and instead to assign him to Fort




                                           4
Case 1:20-cv-00071-JAW Document 16 Filed 11/02/20 Page 5 of 11                         PageID #: 92




Worth, Texas. Id. Furthermore, he maintains that the BOP is going to release him

in Maine when he finishes his prison term. 1 Id.

       The Court affirms de novo the Magistrate Judge’s determination that the

alleged false statements were not defamatory. Under Maine law, a defamation claim

has four elements:

               (1) a false and defamatory statement concerning another;
               (2) an unprivileged publication to a third party;
               (3) fault amounting at least to negligence on the part of the
               publisher;
               (4) either actionability of the statement irrespective of special
               harm or the existence of special harm caused by the publication.

Waugh v. Genesis Healthcare LLC, 2019 ME 179, ¶ 10, 222 A.3d 1063, 1066 (Me.

2019) (citing Rippett v. Bemis, 672 A.2d 82, 86 (Me. 1996)).

       The first element requires a false and defamatory statement. Id. Whether a

false statement is defamatory is a question of law. 2 Rippett, 672 A.2d at 86 (citing

Bakal v. Weare, 583 A.2d 1028, 1030 (Me. 1990)).                   Maine’s courts consider the

ordinary meaning of a statement to decide whether it is defamatory. See Gavrilovic

v. Worldwide Language Res., Inc., 441 F. Supp. 2d 163, 182 (D. Me. 2006) (citing



1         Whether Mr. Cain is correct about being released to the state of Maine remains to be seen and
he has provided no confirmation from the BOP about where it intends to release Mr. Cain. The decision
as to where a defendant is to be released upon completion of a term of incarceration is within the
authority of the BOP typically in consultation with the United States Probation Office. However, the
Court agrees with Mr. Cain that he should not be released in the state of Maine because he has few
ties to Maine, and Maine is where the victim of his harassment lives. Furthermore, he has much
stronger ties to Nevada. Nevertheless, the Court acknowledges that this is a matter for the BOP in
consultation with the Probation Office.
2         The Recommended Decision quoted Shay v. Walters, 702 F.3d 76, 81 (1st Cir. 2012) as
providing the relevant standard for determining whether a statement is defamatory. Recommended
Decision at 4. In Shay, the First Circuit applied Massachusetts defamation law. 702 F.3d at 80 (“We
. . . proceed on the basis that the governing state law is the law of Massachusetts”). However, because
this case arises in Maine under diversity jurisdiction, the Court applies Maine substantive law, which
is different from Massachusetts law. See generally Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).

                                                  5
Case 1:20-cv-00071-JAW Document 16 Filed 11/02/20 Page 6 of 11                    PageID #: 93




Ballard v. Wagner, 2005 ME 86, 877 A.2d 1083, 1088 (Me. 2005)). This inquiry

requires the Court to consider the words in their context and assess how a reasonable

listener or reader would understand them, rather than construing the words as

negatively as possible. See Pan Am Sys., Inc. v. Atl. Ne. Rails & Ports, Inc., 804 F.3d

59, 64 (1st Cir. 2015) (citing Bakal, 583 A.2d at 1030; Veilleux v. Nat’l Broad. Co., 206

F.3d 92, 108 (1st Cir. 2000); Picard v. Brennan, 307 A.2d 833, 835 (Me. 1973)). A

statement is defamatory “if it tends so to harm the reputation of another as to lower

him in the estimation of the community or to deter third persons from associating or

dealing with him.” Rippett, 672 A.2d at 86 (quoting Bakal, 583 A.2d at 1029).

       The allegedly false and defamatory statement is that Mr. Cain was “formerly

of . . . Calais.” Letter at 2. While Mr. Cain alleged that the Defendants’ statement

caused the BOP to treat him in a way that he dislikes, this does not make the

statement defamatory. 3 Mr. Cain does not argue that being associated with the city

of Calais or the state of Maine harmed his reputation, nor would this argument

succeed. The mere statement that a person was “formerly of . . . Calais”, Maine is not

pejorative, and many would properly take it as a compliment that they were formerly

(or currently) association with the city of Calais and the state of Maine.

       Moreover, the statement as written is literally true. Mr. Cain acknowledges

that he “sojurn[ed]” in Maine for work and that he stayed in a place rented for him

by his employer. Letter at 3. Contrary to Mr. Cain’s protests, the BDN article does



3      The Court is extremely dubious about Mr. Cain’s charge that the BOP relied on the contents
of a newspaper article to make penal decisions about him. However, the Court does not rest its
affirmance on its skepticism of Mr. Cain’s assertion.

                                               6
Case 1:20-cv-00071-JAW Document 16 Filed 11/02/20 Page 7 of 11            PageID #: 94




not say or imply that Mr. Cain was born in Maine, that he was a citizen of Calais,

Maine, or that he was or is a Maine man; it only says that he was “formerly of Calais,”

a phrase consistent with his remaining in Calais for a period of time while he

completed a construction job. Indeed, in its description of Mr. Cain’s status in Calais,

Maine, the Court of Appeals for the First Circuit used language similar to the BDN

article. United States v. Cain, 779 F. App’x 6, 7 (1st Cir. 2019) (“After a short

courtship, Cain married L.H., a resident of Houlton, Maine, in August 2014. At the

time, Cain was living in Calais, Maine, and working as a superintendent overseeing

the construction of a local Walmart”). While living in Calais for the duration of his

employment there, Mr. Cain could be properly be characterized as “of Calais” and

after he left, as “formerly of Calais.”

       In any event, the plain and ordinary meaning of this statement does not “tend[]

. . . so to harm the reputation of [Mr. Cain] as to lower him in the estimation of the

community or to deter third persons from associating or dealing with him.” Bakal,

583 A.2d at 1029.

       Moreover, as Maine law requires, viewing these words in their context – a

newspaper article about a criminal sentencing – further bolsters the conclusion that

they were not defamatory. Rather than expressing any animus towards Mr. Cain,

these words merely identified where he had previously lived. Thus, the Magistrate

Judge correctly found that these statements about Mr. Cain’s ties to Maine were not

actionable because, as a matter of law, they were not defamatory.




                                           7
Case 1:20-cv-00071-JAW Document 16 Filed 11/02/20 Page 8 of 11                         PageID #: 95




       C.      Objection 3: Whether Opinions of Mr. Cain’s Offense are
               Defamatory 4

       Mr. Cain’s final objection is that the Magistrate Judge improperly found that

the article’s reference to U.S. Department of Justice (DOJ) press release, which

quoted the Court’s description of his offense as “utterly reprehensible” and

“[psychological] assault,” both failed to state a claim for relief and was not actionable

as defamation. Pl.’s Resp. at 3. The Court affirms the Magistrate Judge. At the

outset, the Court notes that these statements, as alleged, repeat statements the Court

expressed about Mr. Cain’s criminal actions at his sentencing hearing. United States

v. Cain, 1:16-cr-00103-JAW, Tr. of Proceedings, Sentencing Proceedings at 71:18-19

(“Mr. Cain, you should know that I consider your conduct utterly reprehensible”),

71:20-22 (“I think what you did deliberately and willfully over the - - an extended

period of time, over a year, is that you not physically but psychologically assaulted

your wife”).

       At issue, therefore, is whether Mr. Cain pleaded a claim for defamation that is

facially plausible regarding the republication of the judge’s in-court statement. He



4
          Mr. Cain’s Complaint reads: “A publication in the Bangor Daily News on July 20, 2018 was
false inaccurate in a slanderous libel way to defame me. see NOIS9 (Notice of [intent] to sue) for
statement of facts.” Compl. at 6. The attached fact sheet claims that “Judy Harrison of the BANGOR
DAILY NEWS and Nick Sambides, JR. believed to be editor, Utilized their right and “FREEDOM of
the PRESS” to publicize inaccurate information, based on their failure to investigate the validity of
the source of information . . ..” Letter at 2. The Magistrate Judge properly concluded that “Plaintiff
cannot rely on his general and conclusory assertions that the defendants published false statements
to support his defamation claim.” Recommended Decision at 4 (citing Twombly, 550 U.S. at 570). As
a non-constitutional basis for rejecting Mr. Cain’s objection, the Court primarily rests its affirmance
of the Recommended Decision on this ground. See Bond v. United States, 572 U.S. 844, 855 (2014)
(“[I]t is a well-established principle governing the prudent exercise of this Court’s jurisdiction that
normally the Court will not decide a constitutional question if there is some other ground upon which
to dispose of the case.”) (internal quotation omitted). However, because Mr. Cain’s third objection
implicates only a well-settled point of constitutional law, the Court responds to him.

                                                  8
Case 1:20-cv-00071-JAW Document 16 Filed 11/02/20 Page 9 of 11               PageID #: 96




has not. According to Mr. Cain, the allegedly defamatory article quotes a DOJ press

release, which in turn quoted the sentencing judge’s statements at Mr. Cain’s

sentencing hearing. Letter at 2.

      “[T]he federal constitution imposes certain requirements on defamation

actions independent of those established by the state’s own law.” Veilleux v. Nat’l

Broad. Co., 206 F.3d 92, 108 (1st Cir. 2000). There are four key requirements. Id.

First, when the defendant is a “media defendant” and the statements “involve

matters of public concern, the plaintiff . . . must prov[e] the falsity of each statement.”

Id. (quoting Philadelphia Newspapers, Inc., 475 U.S. 767, 776 (1986)). A “matter of

public concern” is an “issue[] in which the public (even a small slice of the public)

might be interested, as distinct, say, from purely personal squabbles.” Pan Am Sys.,

804 F.3d at 66.      Second, only demonstrably false statements “are actionable;

hyperbole and expressions of opinion unprovable as false are constitutionally

protected.” Veilleux, 206 F.3d at 108 (citing Milkovich v. Lorain Journal Co., 497 U.S.

1, 19-20 (1990)). Third, “private individuals must prove fault amounting at least to

negligence on the part of a media defendant, at least as to matters of public concern.”

Id. (citing Gertz v. Robert Welch, Inc., 418 U.S. 323, 347 (1974)). Finally, private

plaintiffs “must prove ‘actual malice’ to recover presumed and punitive damages for

a statement involving public concern.” Id. (citing Levinsky’s, Inc. v. Wal-Mart Stores,

Inc., 127 F.3d 122, 128 (1st Cir. 1997)).

      Here, Mr. Cain’s Complaint fails to clear several of these constitutional

hurdles. The allegedly defamatory statements were the newspaper’s republication of



                                            9
Case 1:20-cv-00071-JAW Document 16 Filed 11/02/20 Page 10 of 11         PageID #: 97




opinions expressed by a federal judge in the course of his performance of his

constitutional duties and posted online by a federal government agency, the U.S.

Attorney’s Office for the district of Maine. One branch of Government made the

statements, another repeated them, and a newspaper reported on them. Because the

newspaper’s statements refer to conduct by government actors, the Court concludes

these statements were matters of public concern.        However, under the First

Amendment, these statements are not actionable as defamation. Characterizing Mr.

Cain’s criminal conduct as “utterly reprehensible” and “[psychological] assault,” are

statements of opinion that cannot be disproven. Veilleux, 206 F.3d at 108. Moreover,

his Complaint alleges no facts which plausibly show negligence or more egregious

wrongful conduct by the Defendants in their investigation of his case. Rather than

making a plausible showing of negligent fact-finding, Mr. Cain’s Complaint reveals

the source of the allegedly false information – the U.S. Attorney’s Office for the

district of Maine and in turn his sentencing hearing. Letter at 2. Thus, Mr. Cain has

failed to state a claim upon which relief can be granted because (1) the allegedly

defamatory statements are opinions that cannot be proven false, (2) he pleaded no

facts which plausibly show fault by the Defendants, and (3) there is no allegation

against the three Defendants that would allow the Court to conclude they engaged in

“actual malice” in publishing the purportedly defamatory statements.

III.   CONCLUSION

       The Court has reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record.      The Court has made a de novo



                                         10
Case 1:20-cv-00071-JAW Document 16 Filed 11/02/20 Page 11 of 11       PageID #: 98




determination of all matters adjudicated by the Magistrate Judge’s Recommended

Decision; and the Court concurs with the recommendations of the United States

Magistrate Judge for the reasons set forth in his Recommended Decision and in this

order.

         Accordingly, it is ORDERED that the Recommended Decision of the

Magistrate Judge (ECF No. 11) is hereby AFFIRMED.         The Court DISMISSES

Donald Cain’s Complaint (ECF No. 1) WITHOUT PREDJUDICE for failure to state

a claim upon which relief can be granted.

         SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 2nd day of November, 2020




                                        11
